Title: To James Madison from Elias Vander Horst (Abstract), 4 March 1805
From: Horst, Elias Vander
To: Madison, James


4 March 1805, Bristol. “Since my last respects of the 22d. of Decr. pr. the Brig America Captn. Haswell via New York I have not been honored <w>ith any of your favors. The conjecture I then formed on the probability of War with Spain you will find has been fully verified & in consequence of that event a large amount in solid Treasure has found its way into the Ports of this Kingdom which (setting morality aside) has certainly proved a very seasonable prop to the vast emission of paper Currency, which the Bank restriction Bill (in my opinion a dangerous measure) has greatly increased, insomuch that this Country is now deluged <t>herewith, but which the immense profits arising from its unbounded Commerce & the consequent favorable exchange which it produces with other Nations, have hitherto supported without any very sensible depreciation in its value, although it is too evident that a Fabrick composed of such materials is not well calculated to resist the shock of any serious convulsion nor indeed of even a general National alarm, but yet nothwithstanding the delicate & critical situation in which this circumstance places the Nation strong efforts, you will observe, are now making to spread the distinctive flame of War still wider, although I confess I cannot help flattering myself they will prove abortive notwithstanding the great temptation which so large a sum as five Millions Sterling holds out for effecting this horrible purpose. It is indeed truly lamentable that the Blood & Treasure of Mankind should be thus sported with & made a traffick of for the gratification of Avarice & the worst species of Ambition!
“Peace is the earnest wish of my Heart, it may therefore probably influence my Judgment & induce me to believe that the Advocates for War will not be able much longer to indulge their unworthy & distinctive propensities, as I cannot persuade myself that the other powers of Europe will continue to bea<r> with patience the heavy contributions which they are under to the Commerce of this Kingdom, nor to indure with indifference the oppression they suffer from the hard grasp of France! I am therefore led to think they will scarcely be so unfeeling & so careles<s> of the issue, as willingly to aid the views of either party, but wil<l> rather leave them as they now stand to decide their own Contest and not by an interference weaken themselves in the same degree they would add to the power of those whom their own experience should long since have taught them are too mighty to be just—viewing things in this light I cannot but flatter myself that Peace is now fast approaching although the present Year may possibly not witness its return, but if so, I much fear a general War will then insue.
“Enclosed I beg leave to hand you Accts. of all the Imports & Exports which have taken place in American Vessels within my District for the half Year ending the 31st. of December last [not found] & also some of our latest News-papers with the last London price Currt., to which please be referred for such information as those kind of Publications usually furnish.”
